DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 3, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the rotational body assembly”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites, “an out-cam rotating in conjunction with the accelerator pedal and the brake pedal of the vehicle”. It is unclear how the out-cam “rotates in conjunction with the…pedal” because the accelerator pedal and the brake pedal do not “rotate”. As best understood, the out-cam rotates in conjunction with actuation of the pedals.
Claim 8 is rejected due to dependency on claim 7 for failing to cure the deficiencies of claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (KR 200313732 Y1) (cited on IDS, full translation provided herewith).
Regarding claim 1, Young discloses (fig. 1) A clutch system comprising: a clutch assembly connected or disconnected to an engine of a vehicle (page 2, “The clutch is operated to block the rotational force transmitted from the engine”), wherein a state of the clutch assembly is changed by pressing or releasing of an accelerator pedal or a brake pedal (page 3, “the second clutch drive switch for interfering with the pedal lever of the brake pedal, the forward rotation motor, acceleration It is characterized in that it comprises an acceleration drive switch which interferes with the pedal and reversely rotates the forward and reverse motor”), and a rotary shaft assembly including: a power transmission device (device shown in fig. 1) transmitting a motion of pressing or releasing of the accelerator pedal and the brake pedal into the clutch assembly, and a driving shaft 60/21 connected to the power transmission device.

Regarding claim 2, Young discloses (fig. 1) the clutch assembly is in any one of states including: 
a first state transmitting a rotational force of the engine by pressing the accelerator pedal (page 6, “Then, when the driver presses the accelerator pedal, the acceleration drive switch provided in the accelerator pedal is turned on to reverse the forward rotation motor to reverse the conveying member so that the clutch is completely engaged”; 
a third state cutting off a connection between the engine and the driving shaft by pressing the brake pedal (page 2, “the power transmission of the vehicle is easily blocked by the operation of the brake pedal”), and 
a fourth state that is an initial transition state or intermediate state transmitting a rotational force of the engine to the transmission by releasing the brake pedal (bottom of page 5, “On the other hand, when the transfer member is retracted, the interference bar first interferes with the half-clutch limit switch provided in front of the power transfer limit switch, the control unit stops the forward and reverse rotation motor by the detection signal of the half-clutch limit switch”).

Regarding claim 3, Young discloses (fig. 1) the driving shaft of the rotational body assembly connected to the power transmission device linearly moves to a first direction (reverse direction) by pressing the accelerator pedal, and the clutch assembly is positioned in the first state. 

Regarding claim 4, Young discloses (fig. 1) the driving shaft of the rotational body assembly connected to the power transmission device linearly moves to a second direction (forward direction) that is opposite to the first direction by pressing the brake pedal, and the clutch assembly is positioned in the third state. 

Regarding claim 5, Young discloses (fig. 1) the driving shaft of the rotational body assembly connected to the power transmission device linearly moves to the first direction by releasing the brake pedal from the third state (“half-clutch state”), and the clutch assembly is positioned in the fourth state. 

Regarding claim 6, Young discloses (fig. 1) the power transmission device includes: an accelerator actuator 130 connected (electronically) to a cable of the accelerator pedal to drive, and 38a brake actuator 120 connected (electronically) to a cable of the brake pedal to drive and placed in an opposite side to the accelerator actuator. 

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Sasa ‘645 discloses a vehicle clutch control system utilizing the accelerator and brake to control a driveline clutch electronically. Yoon ‘687, 779 and ‘104 are commonly owned clutch assemblies of similar structure to the present application.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659